Prospectus Supplement No. 4 (to Prospectus dated September 2, 2011) Filed Pursuant to Rule 424(b)(3) Registration No. 333-176426 9,713,750 Shares of Common Stock of Black Ridge Oil & Gas, Inc. (formerly known as Ante5, Inc.) This prospectus supplement supplements the prospectus dated September 2, 2011 (the “Prospectus”), which forms a part of our Registration Statement on Form S-1 (Registration No. 333-176426).This prospectus supplement is being filed to update and supplement the information in the Prospectus with the information contained in our Form 10-Q, filed with the Securities and Exchange Commission on May 15, 2012 and our Form 10-Q/A, filed with the Securities and Exchange Commission on May 18, 2012 (collectively, the “Quarterly Report”). Accordingly, we have attached the Quarterly Report to this prospectus supplement. The Prospectus and this prospectus supplement relate to the offer and sale of up to 9,713,750 shares of common stock by the selling security holders listed on pages 41 and 42 of the Prospectus, including their permitted pledges, donees, transferees or other successors in interest. We will not receive any proceeds from any sales of the common stock by the selling security holders. This prospectus supplement should be read in conjunction with the Prospectus. This prospectus supplement updates and supplements the information in the Prospectus. If there is any inconsistency between the information in the Prospectus and this prospectus supplement, you should rely on the information in this prospectus supplement. Our common stock is currently traded on the OTC Bulletin Board, or the OTCBB, and the OTC Quote Board, or OTCQB, under the symbol “ANFC.” On May 23, 2012, the last reported bid price per share of our common stock as quoted on the OTCBB was $0.37 per share. Investing in our common stock involves risks. See “Risk Factors” beginning on page 3 of the Prospectus for some risks regarding investment in the common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is May 24, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended March 31, 2012 or o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number 000-53952 (Formerly Ante5, Inc.) (Name of registrant in its charter) Delaware (State or other jurisdiction of incorporation or organization) 27-2345075 (I.R.S. Employer Identification No.) 10275 Wayzata Blvd. Suite 310, Minnetonka, Minnesota 55305 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (952) 426-1241 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. The number of shares of registrant’s common stock outstanding as of May 14, 2012 was 47,979,990. EXPLANATORY NOTE We are filing this Amendment No.1 on Form 10-Q/A (this “Amendment”) to correct the disclosures identified below, filed with the SEC on May 15, 2012. Pursuant to Rule12b-15 under the Securities Exchange Act of 1934, as amended, this Amendment contains the complete text of the information incorporated into Part I, Item 2, as amended. Item2 of our Form 10-Q filed on May 15, 2012 is amended and restated to correct the Non-GAAP Financial Measures, Adjusted EBITDA table information included in such filing.Except as described above, we have not modified or updated other disclosures presented in our Form 10-Q filed on May 15, 2012.This Amendment merely corrects disclosures previously made.The correction of the disclosures does not have any impact on our financial statements. This Amendment does not amend, update or change the financial statement or any other disclosures in the Form 10-Q filed on May 15, 2012 and does not reflect events occurring after May 15, 2012. This Amendment should be read in conjunction with our filings with the SEC subsequent to the filing of the Form 10-Q filed on May 15, 2012. ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Cautionary Statements We are including the following discussion to inform our existing and potential security holders generally of some of the risks and uncertainties that can affect our company and to take advantage of the “safe harbor” protection for forward-looking statements that applicable federal securities law affords. From time to time, our management or persons acting on our behalf may make forward-looking statements to inform existing and potential security holders about our company. All statements other than statements of historical facts included in this report regarding our financial position, business strategy, plans and objectives of management for future operations and industry conditions are forward-looking statements. When used in this report, forward-looking statements are generally accompanied by terms or phrases such as “estimate,” “project,” “predict,” “believe,” “expect,” “anticipate,” “target,” “plan,” “intend,” “seek,” “goal,” “will,” “should,” “may” or other words and similar expressions that convey the uncertainty of future events or outcomes. Items making assumptions regarding actual or potential future sales, market size, collaborations, trends or operating results also constitute such forward-looking statements. Forward-looking statements involve inherent risks and uncertainties, and important factors (many of which are beyond our control) that could cause actual results to differ materially from those set forth in the forward-looking statements include the following: · volatility or decline of our stock price; · low trading volume and illiquidity of our common stock, and possible application of the SEC’s penny stock rules; · we are subject to certain contingent liabilities of our former parent company, and we have an indemnification obligation for certain liabilities, if any, that our former parent company may incur to a third party arising from pre-spin-off operations; · potential fluctuation in quarterly results; · our failure to earn revenues or to monetize claims that we have for payments owed to us; · material defaults on monetary obligations owed us, resulting in unexpected losses; · inadequate capital to acquire working interests in oil and gas prospects and to participate in the drilling and production of oil and other hydrocarbons; · unavailability of oil and gas prospects to acquire; · failure to discover or produce commercial quantities of oil, natural gas or other hydrocarbons; · cost overruns incurred on our oil and gas prospects, causing unexpected operating deficits; · drilling of dry holes; · acquisition of oil and gas leases that are subsequently lost due to the absence of drilling or production; · dissipation of existing assets and failure to acquire or grow a new business; · lower royalty income than anticipated or the absence of royalty income due to default or for other reasons; · litigation, disputes and legal claims involving outside parties; · risks related to our ability to be listed on a national securities exchange and meeting listing requirements;and · risks relate to our recently announced acquisition, our ability to finance the acquisition and obtain necessary capital to participate in related drilling opportunities. We have based these forward-looking statements on our current expectations and assumptions about future events.While our management considers these expectations and assumptions to be reasonable, they are inherently subject to significant business, economic, competitive, regulatory and other risks and uncertainties, most of which are difficult to predict and many of which are beyond our control.Accordingly, results actually achieved may differ materially from expected results in these statements. Forward-looking statements speak only as of the date they are made. 2 Readers are urged not to place undue reliance on these forward-looking statements.We assume no obligation to update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, other than as may be required by applicable law or regulation.Readers are urged to carefully review and consider the various disclosures made by us in our reports filed with the United States Securities and Exchange Commission (the “SEC”) which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operation and cash flows.If one or more of these risks or uncertainties materialize, or if the underlying assumptions prove incorrect, our actual results may vary materially from those expected or projected. Overview and Outlook We are an oil and natural gas exploration and production company.Our properties are located in North Dakota.Our corporate strategy is the acquisition, exploration, development and production of crude oil and natural gas properties, primarily in the Bakken and Three Forks trends in North Dakota and Montana.As of March 31, 2012, we controlled the rights to mineral leases covering approximately 20,000 net acres for prospective drilling to the Bakken and/or Three Forks formations, including 8,655 net acres under contract.Looking forward, we are pursuing the following objectives: ● Acquire high-potential mineral leases; ● Access appropriate capital markets to fund continued acreage acquisition and drilling activities; ● Develop and maintain strategic industry relationships; ● Attract and retain talented associates; ● Operate a low overhead non-operator business model; and ● Become a low cost producer of hydrocarbons. We also inherited material interests from our former parent company prior to our spin off.These historical interests relate to our former parent company’s business as WPT Enterprises, Inc., when it created internationally branded products through the development, production and marketing of televised programming based on gaming themes.The primary historical gaming asset is our license agreement with a subsidiary of PartyGaming, PLC, an international online casino gaming company.We are entitled to royalty payments from that license agreement.We manage our historical interests to monetize them.Effective April 2, 2012, we changed our name to Black Ridge Oil & Gas, Inc.Our common stock is still currently traded on the OTCBB under the trading symbol “ANFC.” Recent Developments Acquisition On March 22, 2012, we entered into an asset purchase agreement with Twin City Technical, LLC, a North Dakota limited liability company, and Irish Oil and Gas, Inc., a Nevada corporation, which we collectively refer to asthe Sellers, dated March 21, 2012, to acquire all of the Sellers’ right, title and interest in and to certain oil and gas mineral leases comprising approximately 8,655 net acres of undeveloped oil and gas properties primarily located in McKenzie, Mountrail, Williams, Burke, Divide, Dunn Counties, and other associated positions in North Dakota, in consideration for a total of $24,235,036 of cash payable in full at the closing, plus an aggregate of 577,025 shares of the Company’s common stock, which shares of common stock were issued as a deposit on April 30, 2012, and were presented in other assets and as a subscription payable as of March 31, 2012 at the fair value of $438,539, based on the closing stock price on the date of the agreement.The closing of the purchase and sale of the assets is expected to occur upon the satisfaction or waiver of the conditions set forth in the asset purchase agreement, but no later than June 1, 2012, unless the Sellers and us mutually agree in writing to extend the closing date.Among other things, closing is conditioned on the Company having obtained sufficient capital to pay the cash portion of the purchase price.Prior to this transaction, the Sellers and the Company have completed sales of mineral leases as reported from time to time in our Form 8-K reports filed with the Securities and Exchange Commission. Name Change Our Board of Directors approved changing the corporate name to Black Ridge Oil & Gas, Inc.The name change became effective on April 2, 2012.The Company’s common stock continues to trade on the OTCBB using the ticker symbol “ANFC”. 3 Increase in Capitalization We intend to amend our Certificate of Incorporation to increase the number of authorized shares of our common stock from 100,000,000 to 500,000,000 shares because we believe that for us to grow our business, increasing the number of authorized shares of common stock will allow us to acquire other businesses in the future or raise capital.This may require us to issue a significant number of additional shares of our common stock.The number of our authorized shares of preferred stock will remain at 20,000,000.This action has been approved by our stock holders, and will become effective upon filing of an amendment to our certificate of Incorporation with Delaware Secretary of State’s office. Potential Reverse Stock Split Our Board approved resolutions authorizing the Company to implement a reverse stock split of the Company’s outstanding shares of Common Stock at a ratio of up to 1:10 and any related amendment to the Company’s certificate of incorporation.Our stockholders have also approved the amendment by written consent. Our Board of Directors or a committee of the Board of Directors has the authority to decide whether to implement a reverse stock split and the exact amount of the split within the foregoing range, if it is to be implemented.If the reverse split is implemented, the number of issued and outstanding shares of Common Stock would be reduced in accordance with the exchange ratio selected by the Board of Directors or a committee thereof.The total number of authorized shares of Common Stock will be reduced proportionately as a result of the reverse stock split and the total number of shares of authorized preferred stock will remain unchanged at 20,000,000 shares. We believe that a reverse split would, among other things, (i) better enable the Company to obtain a listing on a national securities exchange, (ii) facilitate higher levels of institutional stock ownership, where investment policies generally prohibit investments in lower-priced securities and (iii) better enable the Company to raise funds to finance its planned operations.There can be no assurance however that we will be able to obtain a listing on a national securities exchange even if we implement the reverse stock split. AS OF THE DATE OF THIS FILING, OUR BOARD HAS NOT TAKEN ANY ACTION TO MAKE THE POTENTIAL REVERSE STOCK SPLIT EFFECTIVE. Production History The following table presents information about our produced oil and gas volumes during the three months ended March 31, 2012 and 2011, respectively.As of March 31, 2012, we controlled approximately 20,000 net acres in the Williston Basin, including 8,655 net acres under contract.In addition, the Company owned working interests in 50 gross wells representing 1.70 net wells that are preparing to drill, drilling, awaiting completion, complete or producing. For the Three Months Ended March 31, 2012 For the Three Months Ended March 31, 2011 Net Production: Oil (Bbl) Natural Gas (Mcf) Barrel of Oil Equivalent (Boe) Average Sales Prices: Oil (per Bbl) $ $ Effect of oil hedges on average price (per Bbl) $
